DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 03/08/2022.
Response to arguments
Claims 15, 21, 23 and 24 have been amended. Claims 1-14, 16, 19 and 20 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. An Electronic Terminal Disclaimer filed on 03/08/2022 has been recorded and approved 03/08/2022. Therefore, the double patenting rejection is withdrawn. Claims 15, 17-18, 21-23 and 24 are allowed. 
Allowable Subject Matter
Claims 15, 17-18, 21-23 and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Yoon (U.S 2015/0327118); Yeh et al. (U.S 2016/0338079) and 3GPP TS 36.331 V14.1.0 (2016-12); “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 14)”. 
Yoon (U.S 2015/0327118) discloses after excluding the two D2D communication resources from four D2D communication candidate resources. Yeh et al. (U.S 2016/0338079), discloses an authority to use a resource reservation indication bit may be given depending on transmission packets and terminal priorities. 3GPP TS 36.331 V14.1.0 (2016-12); “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 14)” discloses values are allowed for the signaling of the resource reservation period in PSCCH for V2X side link communication.
However, none of Yoon, Yeh, 3GPP TS 36.331 V14.1.0 (2016-12) and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to excluding second time-domain resources from among first time- domain resources which are candidate time-domain resources for a PSSCH transmission; selecting time-domain resources for the PSSCH in a time interval after excluding the second time-domain resources from among the first time- domain resources; and transmitting the PSSCH on the selected time-domain resources, wherein the second time-domain resources include third time-domain resources, the third time-domain resources related to a plurality of  time-domain resources which are assumed to be used based on a reservation period and a counter, wherein the reservation period is smaller than a predetermined value, wherein the counter is related to the plurality of time-domain resources and a resource reselection, and wherein a range for a selection of the counter is increased as reservation period is decreased as recited in the context of claims 15, 21, 23 and 24. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 17-18 and 22 depend from claims 15 and 21 are allowed since they depend from allowable claims 15, 21, 23 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/24/2022